IN THE COURT OF APPEALS OF IOWA

                                  No. 18-1132
                            Filed February 20, 2019


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

JASON D. GRYP,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Scott County, Thomas G. Reidel and

Mark D. Cleve, Judges.



      The defendant appeals his ten-year sentence. AFFIRMED.



      Lauren M. Phelps, Davenport, for appellant.

      Thomas J. Miller, Attorney General, and Darrel Mullins, Assistant Attorney

General, for appellee.



      Considered by Potterfield, P.J., Doyle, J., and Mahan, S.J.*

      *Senior judge assigned by order pursuant to Iowa Code section 602.9206 (2019).
                                            2


POTTERFIELD, Presiding Judge.

       Jason Gryp appeals the district court’s imposition of a ten-year sentence of

incarceration    for   his   conviction   for   possession   with   intent   to   deliver

(methamphetamine), a class “C” felony. Gryp maintains the court should have

suspended his sentence. He argues the court abused its discretion by failing to

place more weight on positive factors outlined in the report from the presentence

investigation (PSI) and failing to consider the “naturally deterrent effect” of the fact

that, during the commission of this crime, Gryp was shot multiple times by the

friend to whom he intended to sell methamphetamine.

       “[T]he decision of the district court to impose a particular sentence within

the statutory limits is cloaked with a strong presumption in its favor, and will only

be overturned for an abuse of discretion or the consideration of inappropriate

matters.” State v. Bentley, 757 N.W.2d 257, 262 (Iowa 2008) (alteration in original)

(citation omitted).    “Abuse of discretion occurs only when ‘the decision was

exercised on grounds or for reasons that were clearly untenable or unreasonable.’”

Id. (citation omitted).

       As Gryp concedes, the sentence imposed by the district court is within the

statutory limits. See Iowa Code §§ 124.401(1)(c)(6) (defining the crime as a class

“C” felony); 902.9(1)(d) (providing the maximum sentence for a class “C” felony is

“no more than ten years”). Additionally, we note that both the State and the

preparer of the PSI recommended incarceration. Still, Gryp maintains the court

abused its discretion because it did not place more emphasis on the facts that Gryp

did not commit any additional offenses during the thirteen months he was out on

bond between his arrest and sentencing, he was prepared for and cooperated with
                                         3


the preparation of the PSI report, only one crime in his long criminal history was

violent in nature, he had been steadily employed at the same job for two years at

the time of sentencing, he has a consistent employment history, and he graduated

high school.

       First, we cannot agree with all Gryp’s contentions. While he maintains he

did not committ any additional offenses while out on bond, the more accurate

statement would be that he was not charged with any additional offenses during

that time period. According to Gryp’s statements to the PSI preparer, he continued

to smoke marijuana “a couple times per week” until “a few weeks” before meeting

with the preparer on May 23, 2018.       Additionally, Gryp told the preparer he

continued to use methamphetamine monthly until a week before their meeting.

And while Gryp has generally maintained employment during the times he has not

been incarcerated, having a job has not prevented Gryp from using or selling illegal

substances. At the time of the present offense, he was employed but decided to

sell drugs in order “make some quick cash.”

       That being said, the factors Gryp claims the court should have placed more

emphasis on—including the specific facts surrounding his commission of the

crime—were included in the PSI report, which the district court explicitly stated it

considered. During the sentencing colloquy, the court said:

              The—it has been noted by both parties, the primary issue
       before the Court this morning is whether or not the Court should
       suspend that sentence. And in making that determination, I have
       taken into consideration all of the information contained in the
       presentence investigation report as well as the recommendations
       made by the presentence investigation writer, by the State, and by
       the defense in this case.
              And when I put all that together, I note with considerable
       concern, Mr. Gryp, your prior criminal conviction history which
                                          4


       consists of two felony convictions and a conviction of 2013 that led
       to your probation being revoked on two occasions in connection with
       that file, ultimately landing you in prison on that offense and the fact
       that this offense took place less than a year—or approximately a
       year, I should say, after you finished your parole from that offense. I
       also note the positive information that’s contained in the presentence
       investigation report, and again, all of the statements that have been
       made by the various parties here today.
                In—on balance, the Court does find that for the protection of
       the community, that imposition of the sentence is the most
       appropriate sentence to be entered here today.
                I do note the positive things, Mr. Gryp. These are things you
       should have taken into consideration before this particular offense
       was undertaken. And for all of the reasons I have stated, I—the
       Court concludes it is the most appropriate sentence. And therefore,
       the Court will order that mittimus will issue immediately.

It is the role of the sentencing court, in an exercise of its discretion, to determine

the weight to place on the various considerations. See State v. Wright, 340 N.W.2d
590, 593 (Iowa 1983) (“The right of an individual judge to balance the relevant

factors in determining an appropriate sentence inheres in the discretion

standard.”). Though the court did not give the same weight to the factors Gryp

emphasizes, the sentence imposed by the court was not based “on grounds or for

reasons clearly untenable,” nor was its choice “clearly unreasonable” under the

circumstances.     See Bentley, 757 N.W.2d at 262 (providing standard for

determining an abuse of discretion). Thus, we affirm the sentence imposed by the

district court.

       AFFIRMED.